[UGHES, J.
Epitomized Opinion
| This is an action for personal injuries brought one Hefflinger against John A. Krohn and Enid Krohn. The plaintiff was injured wh'le blasting [d blowing out stumps with dynamite while in the aploy of defendants. The plaintiff claimed that I'fendants ordered and directed him to shorten the ise which he was using to light the same while held it in his hand and then drop it into the |ump, and that inasmuch as the fuse was defective, burnt up rapidly and exploded before plaintiff luid release the same. There was no averment lat defendants knew or should know by the exer-pe of reasonable care that the fuse was defective, [re trial resulted in a verdict for the defendants. sustaining the judgment of the dower court, the lurt of Appeals held:
1. As there was no evidence which tended to shopv ihat the defendants were in any manner or degree responsible for furnishing knowingly or under such circumstances that they should know of the defective fuses or that defendants failed in any duty respecting the same, the rule res ipsa loquitur does not appN> and therefore, as plaintiff failed to prove negligence, he cannot recover’.